PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,943,594
Issue Date: 17 Apr 2018
Application No. 13/648,521
Filing or 371(c) Date: 10 Oct 2012
Attorney Docket No. 532013: SA9-018 
:
:
:
:	DECISION ON PETITION
:
:
:




This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed December 21, 2020, requesting that the Office adjust the patent term adjustment from 291 days to 334 days (per the September 30, 2019 submission, pages six and seven).  

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On April 17, 2018, the patent issued with a PTA determination of 291 days.  On November 16, 2018, Patentee filed a request for reconsideration of patent term adjustment under 37 C.F.R. 
§ 1.705(b), seeking an adjustment of the determination to 415 days.

Patentee is in disagreement with a 133-day period of reduction and an 81-day period of reduction, each under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 C.F.R. § 1.704(c)(8) for applicant delay in filing a supplemental reply in the form of an IDS after a RCE had been filed.

A petition pursuant to 37 C.F.R. § 1.705(b) was filed November 16, 2018 along with a five-month extension of time to make timely the petition, requesting that the Office adjust the patent term adjustment from 291 days to 415 days. A first Request for Information was mailed on June 28, 2019.  A response was received on September 30, 2019,1 and a second Request for Information was mailed on October 19, 2020.

Decision

Upon review, the USPTO finds that Patentee is entitled to 444 days of PTA.  
appear to be in dispute.

“A” Delay

Patentee and the Office agree the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A) is 142 days.  

 “B” Delay 

The Office finds there are 562 days of “B” delay.  
The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.  

The length of time between application and issuance is 2016 days, which is the number of days beginning on the filing date of the application (October 10, 2012) and ending on the date the patent issued (April 17, 2018).  

The time consumed by continued examination is 358 days.  The time consumed by continued examination includes the following periods: 

The period of 199 days, beginning on the filing date of the first RCE (September 13, 2016) and ending on the mailing date of the first notice of allowance (March 30, 2017).

-	The period of 159 days, beginning on the filing date of the second RCE (June 30, 2017) and ending on the mailing date of the second notice of allowance (December 5, 2017).

199 + 159 = 358.

The number of days beginning on the filing date of application (October 10, 2012) and ending on the date three years after the filing date of the application (October 10, 2015) is 1096 days.

The result of subtracting the time consumed by continued examination (358 days) from the length of time between the application’s filing date and issuance (2016 days) is 1658 days, which exceeds three years (1096 days) by 562 days.  Therefore, the period of “B” delay is 562 days.  

In the forty-fourth paragraph on the eighth page of the November 16, 2018 filing, Petitioner asserts that the total B delay totals 472 days because the filing of the first RCE “caps the ‘B’ delay under 37 C.F.R. § 1.703(b)(1).”  However, it is not clear what authority would support this position.

 “C” Delay

The Patentee and Office agree there are zero days of “C” delay.  

Overlap

The Patentee and Office agree there are 14 days of overlap.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

Two periods of reduction 35 U.S.C. § 154(b)(2)(C)(iii) and 37 C.F.R. § 1.704 appear to be in dispute.

First, the Office agrees the 133-day reduction pursuant to 37 C.F.R. § 1.704(c)(8) is not warranted, in light of the safe harbor statements provided on September 30, 2019 and December 21, 2020. This 133-day reduction has been removed.

Second, the Office finds the 81-day reduction pursuant to 37 C.F.R. § 1.704(c)(8) is not warranted, in light of the safe harbor statements provided on September 30, 2019 and December 21, 2020.  Petitioner has indicated these safe harbor statements apply to Information Disclosure Statements filed on August 11, 2017 and September 19, 2017, but not Information Disclosure Statements filed on August 4, 2017 and August 30, 2017.  It follows a 61-day reduction is warranted, because the patentee filed IDS documents on August 4, 2017 and August 30, 2017 after patentee had filed a reply on June 30, 2017.

This 81-day reduction has been removed and a 61-day reduction has been entered.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
142 (16 + 14 + 76 + 36) + 562 (2016 – (199 + 159) – 1096) + 0 – 14 – 246 (29 + 31 + 33 + 92 + 61) = 444.

Patentee’s Calculation:

142 (16 + 14 + 76 + 36) + 472 + 0 – 14 – 266 = 334.

The specifics of Patentee’s Calculation cannot be determined because it is not clear how Patentee arrived at a reduction of 266 days (see page six of the September 30, 2019 submission).


Conclusion

Patentee is entitled to PTA of 444 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 142 + 562 + 0 – 14 – 246 = 444 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are not available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 444 days.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 9,943,594 B2
		DATED            :     Apr. 17, 2018				DRAFT
		INVENTOR(S) :     Jasson et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 291 days

      Delete the phrase “by 291 days” and insert – by 444 days --	
		






















    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The concurrent receipt of a one-month extension of time to make timely this response is acknowledged.  It is noted September 28, 2019 fell on a Saturday.
        2 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.